from an order of the Supreme Court at Special Term, entered October 8, 1976 in Albany County, which reinstated a judgment of the same court, entered August 6, 1976, granting, by default, petitioner’s application, in a proceeding pursuant to section 330 of the Election Law, to declare invalid the petition designating appellant, Andrew W. Ryan, Jr., as a candidate of the Conservative Party for member of the Assembly for the 111th Assembly District. Special Term lacked jurisdiction to grant the August 6 judgment since the proceeding challenging appellant Ryan’s designating petition was not commenced within the 14-day period prescribed by section 330 of the Election Law (Matter of Bruno v Peyser, 40 NY2d 827). The prior order of Mr. Justice Conway signed October 5 vacating the August 6 judgment and directing the appellant State Board of Elections to place the name of appellant Ryan on the ballot as the Conservative Party candidate in the November 2 general election for the public office of Member of the Assembly for the 111th Assembly District is reinstated. Order reversed, on the law and the facts, without costs. Greenblott, J. P., Kane, Mahoney, Larkin and Herlihy, JJ., concur.